Citation Nr: 0423631	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-35 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for hemoglobin 
sickle cell disease, currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from May 1975 to 
June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
60 percent for the service-connected hemoglobin sickle cell 
disease.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected hemoglobin sickle cell disease is 
manifested by repeated painful crises annually which involve 
multiple joint pain, fatigability, and weakness and which 
preclude light manual labor.  


CONCLUSION OF LAW

The criteria for a total schedular rating of 100 percent for 
the service-connected hemoglobin sickle cell disease have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.117, Diagnostic Code 7714 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in December 2002 and May 2003 in the present 
case, the RO advised the veteran of the enactment of the 
VCAA.  Specifically, the veteran was informed that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his increased rating claim but that 
he must provide enough information so that VA could request 
any relevant records.  Further, the veteran has been advised 
of the evidence received and was asked to provide 
authorization for the release of any additional private 
medical records.  The veteran was also informed of his 
opportunity to submit "other evidence."  

The April 2003 rating decision, the October 2003 statement of 
the case (SOC), and the February 2004 supplemental statement 
of the case (SSOC) collectively notified the veteran of the 
relevant laws and regulations and of the evidence necessary 
to substantiate his increased rating claim.  In particular, 
the October 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist (thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence in his increased rating claim) and also 
included the rating criteria his service-connected hemoglobin 
sickle cell disease.  Furthermore, these multiple documents 
advised the veteran of the evidence of record, adjudicative 
actions taken, and the reasons and bases for denial of his 
increased rating claim.  

Moreover, the veteran has been accorded several pertinent VA 
examinations during the current appeal, including, in 
particular, in January 2003 and June 2003.  Furthermore, 
throughout the current appeal, the veteran has identified 
relevant treatment from various VA and private medical 
providers.  Specifically, in April 2003, the veteran 
submitted multiple authorizations for release of private 
treatment records to VA.  The RO does not appear to have 
attempted to obtain copies of treatment records from all of 
the private physicians identified in these April 2003 
authorizations.  Importantly, however, in view of the Board's 
determination to grant the veteran a total schedular 
evaluation for his service-connected hemoglobin sickle cell 
disease, the Board finds that a remand to accord the RO an 
opportunity to procure any outstanding relevant private 
medical records is not necessary.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

Initially, by a March 1980 rating action, the RO in Jackson, 
Mississippi granted service connection for hemoglobin sickle 
cell disease and awarded a 10 percent evaluation to this 
disability, effective from June 1979.  Service medical 
records reflect treatment for hemoglobin sickle cell disease 
manifested by multiple joint pain, chest pains, transient 
mild abdominal cramps, tightness of muscles with spasm, 
tremulousness of the hands and elbows, and a moderate number 
of old hemorrhages on the retinae.  At an April 1977 
treatment session, the veteran described recurrent attacks of 
joint and abdominal pain since childhood and also noted that 
he had once been told that he had "sickle cells" but would 
"out grow" the problem.  A VA examination conducted in 
December 1979 included a diagnosis of sickle cell anemia by 
history.  The veteran did not report for a scheduled 
hemoglobin electrophoresis.  A February 1980 opinion from the 
Director of Compensation and Pension Service states that 
"the veteran's pre-existing hemoglobin S-C [sickle cell] 
disease was aggravated during service as manifested by the 
repeated complaints of joint pain and the retinal changes 
noted prior to discharge."  

Subsequently, by a January 1989 rating action, the Jackson RO 
awarded an increased evaluation of 30 percent, effective from 
October 1988, for the veteran's service-connected hemoglobin 
sickle cell disease.  VA medical records indicated that the 
veteran was hospitalized for approximately two weeks for 
treatment for a sickle cell pain crisis.  In particular, upon 
admission, the veteran described pain in his stomach, back, 
knee joints, and abdomen.  Ultrasounds of the veteran's liver 
and gallbladder were within normal limits.  Treatment during 
the hospitalization involved medication, including 
antibiotics.  

Thereafter, by a November 2001 rating action, the RO in New 
Orleans, Louisiana granted an increased evaluation of 
60 percent, effective from March 2001, for the veteran's 
service-connected hemoglobin sickle cell disease.  VA and 
private medical records dated from October 2000 to July 2001 
reflect increasing frequency of pain crises.  Specifically, 
these reports noted the veteran's complaints of pain in his 
low back, both hips, chest, elbows, and abdomen.  

A VA hemic disorders examination conducted in September 2001 
included the veteran's complaints of increasing joint pain in 
his right hip and low back and shortness of breath when 
walking more than one block.  A physical examination 
demonstrated no evidence of congestive heart failure, 
including no S3, pulmonary rales, jugular venous distention, 
or peripheral edema.  Laboratory work reflected zero percent 
hemoglobin A, 52% hemoglobin S, 47% hemoglobin C, negative 
hemoglobin F, a hemoglobin level of 12.2, and MCV of 87.  
Nuclear medicine scan previously completed in March 2001 
showed no evidence of avascular necrosis.  Chest X-rays 
indicated that the veteran's lungs were clear and that his 
heart was not enlarged.  The examiner diagnosed hemoglobin 
sickle cell disease with complaints of persistent right hip 
and low back pain, marked fatigue, and poor exertional 
tolerance.  

In December 2001, the veteran submitted a VA Form 21-8940, 
Veteran's Application For Increased Compensation Based On 
Unemployability.  By a March 2002 rating action, the New 
Orleans RO granted a total rating based on individual 
unemployability, effective from March 2001.  At that time, 
the veteran's only service-connected disability was his 
hemoglobin sickle cell disease which had been evaluated as 
60 percent disabling from March 2001.  

Subsequently, in November 2002, the veteran filed his current 
claim for an increased rating for his service-connected 
hemoglobin sickle cell disease.  According to relevant 
evidence received during the current appeal, between July 
2001 and December 2002, the veteran received VA and private 
medical care for multiple joint pain (including in his low 
back and right hip) and for bilateral sickle cell retinopathy 
(including complaints of problems focusing vision).  
Treatment for this pathology involved medication, cream (for 
pain), eye drops, and nasal spray.  

In January 2003, the veteran underwent a VA hemic disorders 
examination.  At that time, he reported having had five 
crises in the past year.  In particular, he described 
fatigability, weakness, occasional pneumonia with associated 
chest pain, and shortness of breath upon walking less than 
one block on a level ground.  He denied headaches, 
claudication, syncope, or lightheadedness.  The veteran's 
treatment includes folate therapy on a daily basis.  A 
physical examination demonstrated no evidence of "any other 
end organ pathology by history," no evidence of congestive 
heart failure, clear lungs, no swelling in the hands or feet, 
no evidence of a bone or a vascular infarction, and no pallor 
of the nail bed, mucosal surfaces, or skin.  Laboratory 
testing results showed a hemoglobin level of 12.4.  The 
examiner diagnosed sickle cell anemia.  In addition, the 
physician expressed his opinion that this disease, although 
present, is controlled and that the veteran's fatigability 
and weakness precludes light manual labor.  

In June 2003, the veteran underwent another VA hemic 
disorders examination.  At that time, he reported 
experiencing an increased number of sickle cell crises per 
year.  Specifically, while he initially had approximately 
three crises per year, he now (within the past three to four 
years) has had five to six crises annually.  In addition, he 
complained of intermittent chest pain and low back pain and 
reported having a history of retinopathy status post 
bilateral laser surgery secondary to sickle cell disease.  He 
denied having a history of syncope or lightheadedness.  
Treatment includes intravenous hydration and analgesia.  

A physical examination demonstrated no edema of the hands or 
feet, nail beds which are normal in color without pallor, 
lungs which are clear to auscultation, regular S1 and S2, no 
murmur or gallop, no evidence of congestive heart failure, no 
major organ involvement secondary to sickle cell disease.  
Laboratory results reflected a hemoglobin level of 12.4.  The 
examiner diagnosed hemoglobin sickle cell disease with an 
average of five crises per year as well as chronic right hip 
and low back pain.  

Several days later in June 2003, the veteran underwent a VA 
eye examination.  At that time, he reported experiencing 
sickle cell crises three or four times per year.  Treatment 
for this disorder includes folic acid.  A physical 
examination demonstrated visual acuity of the right eye of 
"20/30 with plus 50 equal minus 50 times 180," visual 
acuity of the left eye of 20/25 with a plus 50 sphere, clear 
cornea and lens, normal retinae, and no hemorrhages or 
exudates.  The examiner provided an impression of refractive 
error characterized as presbyopia of both eyes with corrected 
vision of 20/30 on the right and 20/25 on the left.  
Additionally, the examiner noted that the veteran has a 
history of sickle cell disease with no ocular disorder shown 
at the time of the examination.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

According to the applicable diagnostic code, sickle cell 
anemia manifested by painful crises occurring several times a 
year or by symptoms precluding other than light manual labor 
warrants the assignment of a 60 percent evaluation.  
38 C.F.R. § 4.117, Diagnostic Code 7714 (2003).  The next 
higher rating of 100 percent requires evidence that the 
sickle cell anemia has resulted in repeated painful crises 
occurring in the skin, joints, bones, or any major organs 
caused by hemolysis and sickling of red blood cells with 
anemia, thrombosis and infarction and with symptoms 
precluding even light manual labor.  Id.  

Throughout the current appeal, the veteran has asserted that 
his hemoglobin sickle cell disease has increased in severity.  
In particular, he has described an increase in the frequency 
of sickle cell crises, including joint pain, fatigability, 
weakness, occasional pneumonia with associated chest pain, 
and shortness of breath upon walking less than one block on a 
level ground.  The veteran's descriptions of this 
service-connected pathology are deemed to be competent 
evidence but must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the Board notes that the extent of the 
veteran's service-connected hemoglobin sickle cell disease 
has been found to be controlled and manifested by lungs which 
are clear to auscultation, regular S1 and S2, no murmur or 
gallop, no congestive heart failure, no major organ 
involvement secondary to sickle cell disease, no evidence of 
a bone or a vascular infarction, no edema of the hands or 
feet, no ocular disorder associated with the sickle cell 
disease, and no pallor of the nail bed, mucosal surfaces, or 
skin.  However, the veteran's service-connected hemoglobin 
sickle cell disease is also manifested by crises occurring 
between three and six times per year.  Such crises involve 
multiple joint pain (particularly in the low back and right 
hip), fatigability, and weakness requiring folate therapy on 
a daily basis, intravenous hydration, analgesia, and cream 
(for pain).  The veteran remains anemic.  The examiner who 
conducted the January 2003 VA hemic disorders examination 
noted that the veteran's fatigability and weakness preclude 
light manual labor.  

Resolving all doubt in the veteran's favor, the findings of 
repeated painful crises annually and symptoms which preclude 
light manual labor, the Board concludes that a total 
schedular evaluation for the service-connected hemoglobin 
sickle cell disease is warranted.  See, 38 C.F.R. § 4.117, 
Diagnostic Code 7714 (2003).  


ORDER

A total schedular rating of 100 percent for the 
service-connected hemoglobin sickle cell disease is granted, 
subject to the provisions governing the payment of monetary 
benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



